Deemer, J.
The property in controversy is a quantity of oats purchased by defendant from one Munson, who was a tenant of plaintiff, occupying the land on which the oats were raised. It is conceded that Munson was a tenant of plaintiff during the year 1896, and that he raised the oats in controversy on the leased premises; that no part of the rent reserved had been paid at the time this action was commenced; and that defendant purchased oats to the value of two hundred and five dollars and fifty cents.
1 The ruling of the trial court on a demurrer to the petition is made the basis of the first assignment of error. This demurrer was on the ground that plaintiff was not entitled to recover because the petition did not show that his claim for rent had been adjudicated and his lien established. . The petition alleged the making of the lease; the agreed rental; that the same had not been paid; that oats were raised' during the term of the lease; and it appears that the action was brought within six months from the time the rent .accrued. Under such a state of facts, the statute gives plaintiff a lien. Code, section 2992. And it is elementary that one having a lien on property may sue for its conversion. Holden v. Cox, 60 Iowa, 449; Blake v. Chas. Counselman & Co., 95 Iowa, 219; Nickelson v. Negley, 71 Iowa, 546.
*3212 *320II. Defendant pleaded that plaintiff, with knowledge of the fact that his tenant was disposing of property raised *321or kept on the demised premises, made no objections thereto, but permitted him to do so, and relied on the personal responsibility of the tenant; and by reason thereof has waived his lien, and is estopped from asserting the same. It appears from the evidence that plaintiff leased the land to Munson during the years 1893, 1894, 1895, and 1896, but there was a separate and independent lease for each year. Defendant offered to show that Munson sold hogs raised on the place -in the year 1896, and that he also sold hogs, cattle and other live stock raised during previous years. Objection to this line - of evidence was sustained. He was permitted to show the sale of crops grown during each and all of these years, but there was no direct evidence that plaintiff had notice or knowledge thereof. The objections to the questions propounded to elicit the fact of the sale of live stock were properly sustained, for two reasons: First, because this property was covered by a different lien from that relied on in this case; and, sepond, there was no evidence offered, nor did defendant propose to show, that plaintiff had “notice thereof. Under the rule announced in Blake v. Chas. Counselman & Co. supra, such evidence was inadmissible.
3 III. Rulings on the rejection of evidence offered by defendant through the plaintiff, Church, are complained of. As the facts defendant proposed to prove by the questions propounded were fully elicited, no prejudice resulted.
4 IV. While there is evidence to show that the tenant sold grain during the years 1893, 1894, and 1895 to defendant and various other parties, and that plaintiff made no objection to such sales, either to the tenant or to the purchasers, yet there is no showing that plaintiff relied in any manner on the tenant’s personal responsibility, as in Wright v. E. M. Dickey Co., 83 Iowa, 464. In fact, the undisputed evidence is to the contrary. *322Moreover, defendant, when he purchased grain raised by the tenant during the previous years, had no knowledge as to where it was raised, or that it was grown on leased land. Without such knowledge, there is no basis for his plea of estoppel. As therei were separate and independent leases, what was done under one lease would not of itself be of controlling importance as to another. There is no evidence of any sales from the crop' of 1896 previous to that made to defendant. On this state of the record, the trial court was right'in directing a verdict for plaintiff. Meyer v. Houck, 85 Iowa, 319. The case is ruled by Blake v. Chas. Counselman & Co., supra, and other like cases. The judgment is AEEIRMED.
Sherwin, J., taking no part.